Citation Nr: 0216168	
Decision Date: 11/12/02    Archive Date: 11/25/02

DOCKET NO.  97-32 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to recognition as the 
surviving spouse of the veteran for purposes of Department of 
Veterans Affairs (VA) death benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The veteran had active service from March 1976 to August 
1986.  The veteran died in September 1990.  Determinations of 
the San Francisco, California Regional Office (RO) of the 
Department of Veterans Affairs (VA) rendered in May 1991, and 
March 1993, and of the Nashville, Tennessee RO rendered in 
December 1996, denied the appellant recognition as the 
surviving spouse of the veteran for VA death benefits.  This 
appeal to the Board of Veterans' Appeals (Board) stems from 
those decisions.  The appellant appealed the December 1996 
determination that was based on a lack of new and material 
evidence, but not the initial determination in May 1991, or 
the March 1993 determination.  Therefore, the March 1993 RO 
determination represents the last final decision on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

The Board subsequently denied the reopening of the 
appellant's spousal recognition claim at issue, upholding the 
RO in a decision issued in May 1999.  The appellant then 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (hereinafter Court).  In March 
2001, VA filed a Response to the Court's Order dated January 
30, 2001, and argued that a remand was in order based on the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

An Order of the Court, dated in April 2001, vacated the 
Board's decision for readjudication.  The basis for the 
Court's Order was that the Court's holding in Holliday v. 
Principi, 14 Vet. App. 280 (2001), required a return of the 
case to the Board because the issue of whether the newly 
enacted statutory requirements relating to the duty to assist 
under the VCAA were satisfied in this case had to be 
addressed by the Board in the first instance.  


FINDINGS OF FACT

1.  The veteran and the appellant were legally married in 
Douglas County, Nevada in December 1969.

2.  The veteran and the appellant were legally divorced in 
Santa Rosa, California in March 1977.

3.  The appellant went through another formal marriage 
ceremony and married another man in April 1977 in Reno, 
Nevada.  She divorced him in November 1992 in Calaveras 
County, California.  

4.  The veteran died in September 1990.

5.  After their divorce in March 1977, the veteran and the 
appellant did not thereafter enter into marriage with each 
other prior to the veteran's death.

6.  An unappealed March 1993 RO determination denied the 
appellant's claim for entitlement to recognition as the 
surviving spouse of the veteran.

7.  Additional evidence submitted since the unappealed March 
1993 RO determination does not bear directly and 
substantially on the issue under consideration, and is not by 
itself, or in conjunction with evidence previously submitted, 
so significant that it must be considered in order to fairly 
decide the merits of the claim.
CONCLUSIONS OF LAW

1.  The March 1993 RO determination that denied the 
appellant's claim for entitlement to recognition as the 
surviving spouse of the veteran is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 
(2001).

2.  The evidence received subsequent to the March 1993 RO 
determination is not new and material, and it does not serve 
to reopen the appellant's claim of entitlement to recognition 
as the surviving spouse of the veteran.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 and 5108 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.156, 3.159 (2001); Hodge v. West, 155 F. 3d 
1356 (Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that she should be recognized as the 
surviving spouse of the veteran because their marriage was 
never ended by divorce and because the couple separated due 
to the physical and emotional abuse of the appellant by the 
veteran.  For the reasons discussed below, the Board finds 
that new and material evidence has not been submitted to 
reopen a claim of entitlement to recognition as the surviving 
spouse of the veteran.  Therefore, the claim is not reopened.

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence" which raises a reasonable possibility 
that the claim can be allowed.  38 U.S.C.A. § 5108.  

The Court has held that the new and material evidence 
necessary to reopen a previously and finally disallowed claim 
must be secured or presented since the time that the claim 
was finally disallowed on any basis, not only since the time 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  As previously noted, the March 
1993 RO determination, the last time the entitlement to 
recognition as spouse claim was finally disallowed on any 
basis, is final and may not be reopened in the absence of new 
and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.302(a).  Therefore, the appellant's 
claim may be reopened only if new and material evidence has 
been secured or presented since the March 1993 RO 
determination.  See Glynn v. Brown, 6 Vet. App. 523 (1994).

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  The credibility of the evidence is 
presumed for the purpose of reopening.  Justus v. Principi, 3 
Vet. App. 510 (1992).

In addition, whether new and material evidence is submitted 
is a jurisdictional test- if such evidence is not submitted, 
then the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  This analysis formerly 
required three steps.  VA had to (1) determine whether the 
appellant presented new and material evidence, thereby 
reopening a finally denied claim; (2) if reopened, determine 
whether the reopened claim was well grounded; and (3) only 
then evaluate the merits of the claim after complying with 
all duty-to-assist obligations.  Elkins v. West, 12 Vet. App. 
209, 214 (1999).  On November 9, 2000, while this appeal was 
pending at the Court, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), eliminating 
the well-grounded-claim requirement and fundamentally 
altering VA's duty to assist.  

The VCAA did not, though, alter the jurisdictional 
requirement for submitting new and material evidence.  VCAA, 
Pub. L. 106-475, § 3(f), 114 Stat. 2096, 2097-98 (2000).  
Therefore, the former three-step analysis now requires just 
two: a determination of whether the claim should be reopened 
and, if so, an adjudication on the merits after compliance 
with the duty to assist.

Marriage means a marriage valid under the law of the place 
where the parties resided at the time of the marriage, or the 
law of the place where the parties resided when the right to 
benefits accrued.  38 C.F.R. § 3.1(j).  Spouse means a person 
of the opposite sex whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j).  38 C.F.R. § 3.50(a).  
Except as otherwise provided, surviving spouse means a person 
of the opposite sex whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j) and who was the spouse of 
the veteran at the time of the veteran's death.  38 C.F.R. 
§ 3.50(b).

The evidence of record at the time of the RO's March 1993 
determination reflected that the appellant and the veteran 
were married in December 1969, and divorced in March 1977.  
The record indicates that they did not remarry after their 
divorce in March 1977, and that they remained divorced at the 
time of the veteran's death in September 1990.  In fact, the 
appellant was married at another man at the time of the 
veteran's death.

Therefore, in order to produce evidence which bears directly 
and substantially upon the appellant's claim of entitlement 
to recognition as the surviving spouse of the veteran such 
that it must be considered to fairly decide the merits of 
that claim, the appellant must produce evidence, which in 
conjunction with the evidence already of record, shows that 
she was not living with a person of the opposite sex or 
holding herself out openly to the public as the spouse of 
such other person, prior to the veteran's death, or that the 
relationship with a member of the opposite sex to whom she 
had previously held herself out openly to the public as 
spouse had terminated prior to the veteran's death.  The 
appellant must also show that her marriage to her last 
husband was void, annulled, or terminated prior to the 
veteran's death.  The Board finds that there is no new 
evidence of record that shows that the appellant has met 
those criteria.

Records submitted after the March 1993 RO determination 
include written statements from the appellant and her 
representatives, as well as hearing testimony.  After a 
review of the record, the Board concludes that this evidence 
is not new and material.  Accordingly, the claim is not 
reopened.  

More specifically, the evidence received subsequent to the 
March 1993 RO determination consists of a May 1993 letter; a 
December 1996 statement in support of claim; a letter from 
the Social Security Administration dated in April 1997; a 
December 10, 1976 default proceeding from the Superior Court 
for the State of California; a February 1991 attorney's 
letter, an October 1997 appeal to the Board, and the 
transcript of a December 1997 personal hearing.  More 
recently, written argument has been submitted to the Court 
and to the Board and a third-party statement was submitted in 
March 2002.

In her May 1993 letter, the appellant asserted that requiring 
a spouse to live with a veteran continuously from the date of 
the marriage to the date of his death is "totally unreal," 
and she contended that this would disqualify many military 
spouses.

In her December 1996 statement in support of claim, the 
appellant stated that her divorce from the veteran was 
invalid.  She further stated that she was drawing Social 
Security benefits based on her marriage to the veteran.  She 
attached a letter showing she was receiving benefits from the 
Social Security Administration as a disabled widow.

The document from the December 10 1976, default proceeding 
from the Superior Court for the State of California shows 
that an interlocutory judgment was granted to dissolve the 
marriage of the veteran and the appellant.  The veteran was 
not represented at that proceeding.

The February 1991 attorney's letter requested information 
from another attorney regarding the dissolution of the 
marriage between the appellant and her last husband for use 
in negotiations with the opposition in a probate case.

In her October 1997 appeal to the Board, the appellant stated 
that she disagreed with the inference that she lived with her 
last husband as his wife.  She stated that, in May 1990, she 
was told that she did not have to obtain a divorce to leave 
that man, and thus left.  She further stated that she was 
told that if she did not have a marriage, she did not need a 
divorce.

At her December 1997 personal hearing, the appellant stated 
that the veteran was always her number one husband, and that 
she considered herself his widow.  She repeated her 
contentions regarding the invalidity of the divorce from the 
veteran based on the Soldiers' and Sailors' Civil Relief Act, 
38 U.S.C.A. § 520.  The appellant testified that she 
continued to do things for the veteran after the divorce, 
including caring for him when he was sick, as well as 
handling household chores.  She further reported that they 
did live together in a marital way on and off for short 
periods after the divorce, but that she would leave because 
of the veteran's abuse.  The appellant did not assert that 
she and the veteran ever entered into another marriage to 
each other following their March 1977 divorce.

In a brief submitted to the Court by the appellant's attorney 
in June 2000, it is argued that the 1977 divorce between the 
veteran and the appellant was invalid because the provisions 
of 38 U.S.C.A. § 520 had not been followed.  It was further 
argued that the appellant should not be penalized for failure 
to cohabit with the veteran because she was the victim of 
domestic abuse.  A March 2002 written statement from a friend 
of the appellant described abuse that had occurred shortly 
before the divorce in 1977. 

While the evidence submitted subsequent to the March 1993 RO 
determination, is in part new, in that it has not been 
previously before the Board, it is not material because it 
does not bear directly and substantially on the specific 
matter of the appellant's claim, as it does not provide 
evidence that the appellant was not living with a person of 
the opposite sex and holding herself out openly to the public 
as the spouse of such other person, prior to the veteran's 
death.  The new evidence also does not show that the 
appellant's marriage to another man in April 1977 was either 
void or annulled, or terminated prior to the veteran's death.  
Further, the evidence does not show that the appellant lived 
with the veteran continuously from the date of marriage to 
the date of the veteran's death.  Such showings would be 
required in order for the evidence to bear directly and 
substantially upon the appellant's claim such that the 
evidence would be so significant that it must be considered 
to fairly decide the merits of the her claim.

Review of the evidence of record reveals that the veteran 
came under the jurisdiction of the Superior Court of the 
California County of Sonoma on March 14, 1975, when the 
veteran respondent in the appellant's divorce petition was in 
receipt of service of process- this was prior to the 
veteran's entrance into active military service in March 
1976.  Furthermore, as pointed out by the Court in Koch v. 
Brown, 4 Vet. App. 568 (1993), the purpose of the Soldiers' 
and Sailors' Civil Relief Act, 38 U.S.C.A. § 520, is to 
protect a person in the military service against the 
consequences of a default judgment and that it therefore 
protects the interests of the absent military litigant, not 
the spouse, and only the serviceperson may invoke the Act in 
his or her defense.  

In addition, it is clear that proceedings contrary to 
38 C.F.R. § 520 are valid until properly attacked.  A default 
judgment entered without compliance with the provisions of 
38 U.S.C.A. § 520 is not void, but merely voidable.  See 
Allen v. Allen, 30 Cal. 2d 433, 182 P2d 551 (1947); People v. 
Vogel, 46 Cal. 2d 798, 299 P2d 850 (1956).  The Board notes 
that the appellant has submitted a November 1992 judgment 
from the Superior Court of California that entered a judgment 
of dissolution of her April 1977 marriage.  That judgment, 
issued on a pre-printed form, contained an area where a 
judgment of nullity could be entered.  However, the judgment 
entered was one of dissolution, not of nullity, therefore, 
the Board may only infer that the marriage was not found to 
be void by the Superior Court of California, but was rather, 
a valid marriage which was dissolved.  The appellant has not 
provided any evidence to show that her April 1977 marriage 
was found to be void by reason of any defect in the 
dissolution of her marriage to the veteran.

Moreover, the veteran clearly was aware of the divorce since 
he had remarried in June of 1978; in a VA application for 
compensation or pension filed by the veteran in February 
1987, he indicated that his marriage to the appellant ended 
in divorce in March 1977.  Prior to his death, the veteran 
never asserted any right under the Soldiers' and Sailors' 
Civil Relief Act, despite being aware (according to the 
appellant's testimony, See Hearing Transcript p. 8) of its 
possible applicability to him and his 1977 divorce.  The 
veteran's death certificate lists him as being divorced.

The appellant has claimed that her April 1977 marriage was 
void, but simply has not submitted evidence which shows that 
she had stopped living with a person of the opposite sex and 
holding herself out openly to the public of the spouse of 
that person prior to the veteran's death.  She merely states 
that she had stopped living with him, which is repetitive of 
statements previously considered.  She also has not provided 
any evidence to show that her April 1977 marriage was void, 
annulled, or terminated prior to the veteran's death, or that 
she lived with the veteran continuously from the date of the 
marriage to the date of his death.  Therefore, her written 
statements and her testimonial statements are not material as 
they do not bear directly and substantially upon her claim 
such that they must be considered in order to fairly decide 
the merits of the claim.

The appellant has, in her written statements and her 
testimony, contended that she has met the criteria to be the 
surviving spouse of the veteran because she has provided 
evidence that shows that Social Security may consider her to 
be the surviving spouse of the veteran.  However, the Board 
notes that she must also meet the criteria found in VA 
regulations in order to be considered the surviving spouse 
for VA purposes.  The VA regulations appear to be 
substantially different from those considered in determining 
whether she is the surviving spouse of the veteran for other 
purposes.

As none of the evidence added to the record since the RO's 
March 1993 determination, either by itself or in the context 
of all the evidence, both old and new, reflects that the 
appellant meets the requirements of 38 C.F.R. § 3.52(b), the 
Board concludes that the evidence of record added since the 
March 1993 RO determination does not constitute new and 
material evidence sufficient to reopen the appellant's claim 
of entitlement to recognition as the surviving spouse of the 
veteran.  Therefore, the RO's determination in March 1993 
remains final, and the claim is not reopened.

Concerning the application of Public Law No. 106-475, the 
Veterans Claims Assistance Act of 2000 (Nov. 9, 2000; 114 
Stat. 2096), to this claim, the Board notes that section 3, 
codified at 38 U.S.C.A. § 5103A(f) (West Supp. 2001), 
provides that nothing in this section shall be construed to 
require VA to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured.  
Furthermore, the provisions of the implementing regulations 
make it clear that the new requirements under the amended 
regulations are only applicable to claims to reopen a finally 
decided claim filed on or after August 29, 2001.  The current 
claim to reopen was received before that date.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to attempts to reopen claims for benefits.  These 
provisions impose upon VA a duty to notify the claimant and 
his or her representative of any information and evidence 
needed to substantiate and complete a claim, and a duty to 
assist the claimant in obtaining that evidence.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(b)).

After a review of the claims file, the Board finds that there 
has been substantial compliance with the applicable 
notice/assistance provisions of the VCAA.  An RO letter 
notified the appellant in March 1991 of the specific pieces 
of evidence needed.  The RO fulfilled its obligation in its 
rating decision, Statement of the Case and Supplemental 
Statement of the Case in which it informed the appellant of 
the reasons her claim had not been reopened.  38 U.S.C.A. 
§ 5103(a).  Furthermore, in its May 1999 decision, the Board 
informed the appellant of the type of new and material 
evidence she needed to submit to reopen her claim.  Unlike 
the situation in Graves v. Brown, 8 Vet. App. 522, 525 
(1995), the appellant in this case has not put VA on notice 
of the existence of specific evidence that may be both new 
and material, and sufficient to reopen her claim of 
entitlement to recognition as the surviving spouse of the 
veteran.  The appellant has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 9 
Vet. App. 341, 344 (1996).  VA has afforded the appellant a 
personal hearing.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 C.F.R. § 3.159(c), (d)).  Here, there is no reasonable 
possibility that further assistance would aid in 
substantiating the claim because the law, and not the 
evidence, is dispositive.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  The facts in the instant case are not in 
dispute.  In such a case, further evidentiary development 
will not change the law or its application to the facts.  See 
Frankel v. Derwinski, 1 Vet. App. 23, 25 (1990) (holding that 
the appellant had no entitlement to benefits as surviving 
spouse because she was divorced from veteran at time of 
death).  Furthermore, there are some claims to which VCAA 
does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).  It has been held not to apply to claims that turned 
on statutory interpretation.  Smith v. Gober, 14 Vet. App. 
227, 231-2 (2000).  Said another way, all the evidentiary 
development necessary and appropriate for this claim has been 
accomplished.  Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).


ORDER

New and material evidence not having been submitted to reopen 
the appellant's claim of entitlement to recognition as the 
surviving spouse of the veteran for purposes of VA death 
benefits, the benefits sought on appeal are denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

